COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00164-CV


JAMES SCOTT TRIMM AND                                               APPELLANTS
INGRID TRIMM

                                         V.

U.S. BANK, NATIONAL                                                     APPELLEE
ASSOCIATION, AS TRUSTEE OF
J.P. MORGAN MORTGAGE
ACQUISITION CORP. 2005 OPT1

                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-249211-10

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On August 22, 2016, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellants or any party desiring to continue this appeal filed with the court


      1
       See Tex. R. App. P. 47.4.
within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellants' brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: September 22, 2016




                                    2